Citation Nr: 0948377	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  04-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an initial rating higher than 10 percent 
before August 14, 2008, and an initial rating higher than 20 
percent from August 14, 2008, for degenerative disc disease 
of the lumbar spine with discectomy.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1982 to May 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2006, the Veteran appeared at a hearing before a 
Veterans Law Judge who has since retired from the Board.  A 
transcript of the hearing is in the file.  In October 2007, 
the Board, in pertinent part, remanded the claim for further 
development of the evidence.  

During the pendency of the appeal, in a rating decision in 
September 2008, the RO increased the rating for degenerative 
disc disease from 10 percent to 20 percent, effective August 
14, 2008.  

Because the Veterans Law Judge who conducted the September 
2006 hearing retired, the Veteran was offered the opportunity 
for another hearing.  In a statement in March 2009, the 
Veteran indicated she wanted another hearing.  In March 2009, 
the Board remanded the claim to schedule such a hearing.  The 
Veteran failed to appear for the hearing that had been 
scheduled in September 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

At an informal conference before a Decision Review Officer in 
December 2004 and at the Board hearing in September 2006, the 
Veteran identified private treatment records. 

On VA examination in August 2002, the VA examiner referred to 
an orthopedic report that is not in the record. 

In light of the above, further development under the duty to 
assist is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of a VA 
orthopedic examination in August 2002 
that was part of a general medical 
examination conducted at the same time. 

2.  Obtain VA records since July 2008. 

3.  Ask the Veteran to submit the 
records of private chiropractic 
treatment since 2004 or to authorize VA 
to obtain the records on her behalf. 

4.  If the additional development 
indicates a material change in the 
disability of the lumbar spine 
disability, afford the Veteran a 
reexamination.

5.  After the development has been 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and her 
representative a supplemental statement 
of the case and return the case to the 
Board.





The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


